Citation Nr: 1451479	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 220	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the right foot disability.

2.  Entitlement to service connection for nerve damage in the right foot.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1985 to December 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied the appellant's right foot claims.  The appellant has also appealed a December 2011 rating decision issued by the RO in Atlanta, Georgia that denied her other three claims.  The Atlanta RO currently has jurisdiction of the case.

The appellant has claimed service connection for posttraumatic stress disorder (PTSD).  Medical records reflect diagnoses of depressive disorder and adjustment disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issues on appeal are as listed on the title page.

In March 2013, a videoconference hearing was held between the Atlanta RO and the Board in Washington, DC before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims file, there is an electronic file associated with the appellant's claims.  The electronic file does currently contain evidence pertinent to the appellant's claims, namely VA treatment records dated from December 2010 to November 2011.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that the appellant has received medical and mental health treatment from various VA facilities.  For example, she sought treatment in Atlanta, Georgia in April 1999; at the Dublin VA Medical Center (VAMC) in 2009 and 2010; and at facilities in north Florida/ south Georgia in 2011.  In addition, the Board notes that the appellant lived for a time in North Carolina.  The appellant testified at her March 2013 Board videoconference hearing that she had received treatment at VA facilities in Waycross, Georgia; Lake City, Florida; Gainesville, Florida; and Dublin, Georgia.  However, the evidence of record does not contain all of these records.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant since 1985 should be obtained.  

The appellant has argued that her currently diagnosed depression is due to her service-connected right foot disability.  She has also argued that her low back disorder is due to her service-connected right foot disability.  

Service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The AOJ has not analyzed the appellant's service connection claims for the psychiatric disorder and the lumbar spine disorder with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  

The evidence of record at this time does not delineate whether or not the appellant's claimed psychiatric disorder is related by any possible theory, including aggravation, to her service-connected right foot disability.  Likewise, the evidence of record at this time does not delineate whether or not the appellant's claimed lumbar spine disorder is related by any possible theory, including aggravation, to her service-connected right foot disability.  

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This must be addressed on remand.

In addition, there are notations in the appellant's service medical records that she had counseling in high school for nervous symptoms with crying.  In August 1985, she was diagnosed with adjustment reaction with mixed emotional features and inadequate personality traits.  Her symptoms were described as starting on August 14, 1985.  A September 1985 consultation sheet includes diagnoses of anxiety, adjustment reaction and cardiac neurosis.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO afforded the appellant a psychological examination in November 2011.  However, as noted above, VA treatment records are missing from the evidence of record.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  

Besides not having access to all of the appellant's VA treatment records, the examiner did not offer any opinion as to the etiology or onset date of the appellant's current psychiatric pathology, but merely stated that an opinion could not be provided without resort to speculation and did not state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).  Furthermore, there was no consideration of the matters of a pre-existing psychiatric disorder and secondary service connection.  On remand, a medical opinion on those points should be obtained from a VA psychiatrist.  

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA or other government) who have treated her for any right foot, psychiatric or low back condition since 1985.  After securing the necessary release(s), obtain all available outstanding records.  In particular, all VA treatment records from 1985 onward must be obtained.

3.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and her agent must also be informed of the negative results and be given the opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to the Veteran's active service from August 1, 1985 to December 2, 1985, as well as to determine whether any portion of her current psychiatric pathology pre-existed her service from August 1, 1985 to December 2, 1985, or is related to the service-connected right foot disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file) must be reviewed.  If the psychiatrist does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be available to the psychiatrist.

The psychiatrist must consider the information in the claims file in providing an opinion as to the nature, extent, onset date and etiology of any psychiatric pathology found.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The examining psychiatrist, after examination of the Veteran and review of her entire medical history, to include in-service and post-service medical reports, must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  

In particular, the psychiatrist must offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's current psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the claims file.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how she re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had any psychiatric disorder that existed prior to her entry onto active duty?  

The examiner must identify any such evidence with specificity.

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner must identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current psychiatric pathology is causally or etiologically related to any incident of military service.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.)  The alleged attack should be discussed.

(d) If the answer to (c) is no, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms or signs she may have manifested in service beginning August 1, 1985, to include anxiety, adjustment disorder and cardiac neurosis; or

(e) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after her service separation in December 1985.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the psychiatrist concludes that the appellant's psychiatric pathology did not have its onset in service or within one year of December 2, 1985, the doctor must consider the information in the claims file to provide an opinion as to the following:

	a. whether, based on what is medically known about causes or possible causes of the currently diagnosed psychiatric disorder(s), it is at least as likely as not that said condition(s) was/were caused by the Veteran's service-connected right foot disability as opposed to some other factor or factors.  
	b. whether it is at least as likely as not that the Veteran's service-connected right foot disability aggravated, contributed to, or accelerated her psychiatric pathology.  
	c. if the Veteran's service-connected right foot disability aggravated, contributed to, or accelerated her psychiatric pathology, to what extent, stated in terms of a percentage, did it so contribute as compared to the natural progress of the pathology itself or as opposed to other possible contributing factors.

A rationale must be provided for all opinions expressed. 

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  If any additional development is necessary to re-adjudicate any issue, especially in light of any newly received records, that development must be done.  In particular, the record must be developed to address secondary service connection, including by way of aggravation.

7.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.  Ensure that all applicable theories of service connection are considered.

8.  If any benefit sought on appeal remains denied, the appellant and her agent must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

